Order, Supreme Court, Bronx County (Howard R. Silver, J.), entered April 28, 2006, which, to the extent appealed from, denied as untimely the motion of defendant Dargone, Inc. for summary judgment, unanimously affirmed, without costs.
It is undisputed that defendant Dargone, Inc. moved for summary judgment approximately 18 months after the note of issue was filed without seeking leave of the court or offering an explanation showing good cause for the delay. The motion was thus properly denied by the court as untimely (see CPLR 3212 [a]), and without reaching the merits of defendant’s arguments for summary relief (see Brill v City of New York, 2 NY3d 648 [2004]; and see Miceli v State Farm Mut. Auto. Ins. Co., 3 NY3d 725 [2004]). Concur—Tom, J.E, Andrias, Marlow, McGuire and Malone, JJ.